Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites a “glass frame”. Paragraph 5 of the specification says the bezel and glass frame of prior art are made of a metal or ceramic. Accordingly the examiner does not interpret the term “glass” to necessitate a material choice, but rather an operational purpose. In example a glass frame is a frame that holds a transparent windscreen such as a glass. Conversely the term “resin member” is understood to necessitate a material choice thereof. In example see claims 3 and 4 which further narrow the scope of said material selection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 4479724) in view of Doi (Us 2013/0021880).
With regard to claim 1 Matsumoto discloses a rotary bezel equipped timepiece comprising:
a glass frame (8) that holds a windshield member (10); 
a rotary bezel (17) so provided as to be rotatable relative to the glass frame (8); 
a member (12) attached to an outer circumferential surface of the glass frame (8); and 
a gasket (18) disposed between the resin member (12)  and an inner circumferential surface of the rotary bezel (17).
Matsumoto does not teach that member 12 is made of resin. 
Doi teaches forming a rotary contact point from fluorine resin paragraph 52. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsumoto’s bezel 12 from fluorine resin as taught by Doi. The reason for doing so would have been to choose a material with superior contact qualities as taught by Doi.

With regard to claim 2 Matsumoto and Doi teach a rotary bezel equipped timepiece comprising: a glass frame that holds a windshield member; a rotary bezel so provided as to be rotatable relative to the glass frame; a resin member attached to an inner circumferential surface of the rotary bezel; and a gasket disposed between the resin member and an outer circumferential surface of the glass frame.

With regard to claim 3 Matsumoto and Doi teach the rotary bezel equipped timepiece according to claim 1, wherein the resin member is made of a fluorine resin (Doi - paragraph 52).

With regard to claim 4 Matsumoto and Doi teach the rotary bezel equipped timepiece according to claim 2, wherein the resin member is made of a fluorine resin (Doi - paragraph 52).

With regard to claim 5 Matsumoto and Doi teach the rotary bezel equipped timepiece according to claim 1, wherein the rotary bezel is rotatable in opposite directions relative to the glass frame (column 3 lines 1-10; column 3 lines 35-48).



With regard to claim 7 Matsumoto and Doi teach the rotary bezel equipped timepiece according to claim 1, wherein at least any one of a letter, a numeral, a symbol, and a marking is displayed as information on the rotary bezel (“register ring” 17. A register ring must inherently capable of performing a register by rotation as per the name sake which necessitates one of a letter, numeral, symbol or marking displayed as information).

With regard to claim 8 Matsumoto and Doi teach the rotary bezel equipped timepiece according to claim 2, wherein at least any one of a letter, a numeral, a symbol, and a marking is displayed as information on the rotary bezel (“register ring” 17. A register ring must inherently capable of performing a register by rotation as per the name sake which necessitates one of a letter, numeral, symbol or marking displayed as information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5-6-21
/SEAN KAYES/Primary Examiner, Art Unit 2844